Citation Nr: 0635497	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  06-03 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for a tailbone injury 
(claimed as a back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On the January 2006 VA Form 9, the veteran indicated that he 
wished to have a Travel Board hearing.  However, in March 
2006, the veteran withdrew his request for a hearing.

Pursuant to a September 2006 motion and the Board's granting 
thereof in October 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2006).

The Board notes that the veteran submitted an additional 
statement in April 2006.  This personal statement recounted 
physicians that had treated the veteran for his alleged 
disabilities.  The veteran indicated that these physicians 
had all died, and no additional evidence was available.  The 
RO did not have a chance to review this statement, but the 
Board concludes a Supplemental Statement of the Case is not 
needed because the additional statement is not relevant to 
the issues on appeal.  See Counts v. Brown, 6 Vet. App. 473, 
476 (1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  In this case, the 
fact that the veteran relates post-service treatment, but 
unavailability of records, is not relevant to the question at 
hand in this case, which is whether he currently has head and 
back disabilities as a result of in-service injuries.  Since 
the veteran's statement explicitly indicates unavailability 
of medical records, it would be pointless to remand the 
veteran's case for issuance of a SSOC when the additional 
statement has no bearing on adjudication of these claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


FINDINGS OF FACT

1.  The veteran has no current disability due to a head 
injury.

2.  The veteran's alleged tailbone injury (claimed as a back 
condition) is not the result of a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  Service connection for a head injury is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  Service connection for a tailbone injury (claimed as a 
back condition) is not warranted.  38 U.S.C.A. §§1110, 1154, 
5107 (West Supp. 2005); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder(s).  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Service connection is shown where the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service, 
or, if pre-existing such service, was aggravated during 
service or through statutory presumptions.  See 38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303(a) (2006). 

When a chronic disease is not present during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology.  When a disease is 
first diagnosed after service, service connection can still 
be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

I.  Head Injury

The veteran does not have a current diagnosis of a head 
injury.  Aside from his complaint, the record is devoid of 
any evidence of head injury residuals.  The veteran was 
notified in the December 2004 VCAA letter of the information 
necessary to support his claim.  He was reminded in the 
February 2005 Rating Decision and the November 2005 Statement 
of the Case of what was required to support his claim.  He 
has yet to submit evidence of a current diagnosis.



Even though the veteran may have suffered a head injury 
during service, in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  The VA 
examiner in 2005 stated there was no diagnosis of a head 
injury, and the 1996 letter from the Mayo Clinic indicated 
there was no evidence of neurological disease.  In the 
absence of diagnosed head injury residuals, service 
connection may not be granted.  See also Degmetich v. Brown, 
104 F. 3d 1328 (Fed. Cir. 1997).  The veteran is not 
competent to state that any of the symptoms or pain he now 
has are a result of the in-service head injury.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Tailbone Injury (Claimed as a Back Condition)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303(a) (2006).  The first question that must be 
addressed, therefore, is whether incurrence of a back injury 
is factually shown during service.  In Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals 
for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  Therefore, based on the 
correction to the veteran's service medical records, obtained 
in November 1984 noting the veteran's June 1945 plane crash 
and his corresponding residuals, and the veteran's status as 
a combat veteran, in-service injuries to the tailbone and 
back are conceded.

That injury must have, however, resolved at that time.  The 
veteran's separation examination in 1946 did not note the 
back injury on the history of illnesses or injury, and the 
physical examination was normal in all respects.  Therefore, 
despite evidence showing some type of back injury occurred 
during service, there are no service medical records showing 
diagnosis of a chronic back disorder, and there were no 
relevant complaints or findings upon separation from service.

The first diagnosis shown in the record of a chronic back 
disorder is dated in 1996.  To prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
In this case, the appellant currently suffers from 
degenerative joint disease of the lumbosacral spine.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disabilities 
and military service.

38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  This reduced 
evidentiary burden relates only to the issue of service 
incurrence, and not to whether the veteran has a current 
disability or whether a current disability is linked to the 
incident in service; those two questions require medical 
evidence. See Huston v. Principi, 18 Vet. App. 395, 402 
(2004); Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see 
also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this 
case, for the reasons discussed below, such competent medical 
nexus evidence is lacking.

In support of his claim, the veteran submitted a letter from 
the Mayo Clinic, dated in April 1996.  The letter summarized 
several tests that the veteran had participated in, most 
notably an MRI scan of his lumbosacral spine.  The physician 
noted that the MRI revealed an old, benign compression 
fracture of the first lumbar vertebra, mild changes of 
degenerative arthritis and a slightly bulging fourth lumbar 
disc with no evidence of disc herniation.  There was no 
evidence of entrapment of the nerve roots throughout the 
length of the lumbosacral spinal cord.  The veteran was also 
seen by the Department of Rheumatology where examination and 
laboratory results confirmed the diagnosis of severe 
rheumatoid arthritis.  The physician did not offer an opinion 
as to the etiology of the veteran's lumbosacral disabilities.

The VA examination report, dated in February 2005, noted the 
veteran stated he was one of the crew in a plane crash off 
the coast of Tinan, six hours from Japan.  He stated that he 
hit his head and tailbone during the crash.  He denied loss 
of consciousness, blurred vision and headache at the time of 
the injury.  The veteran was treated with aspirin for pain 
and the injuries were healed without residual scars.  The 
pain in his head and tailbone were better approximately four 
to five days later.  There was no residual effect of pain, 
headache, blurred vision for head injury, bowel dysfunction, 
urinary dysfunction or sensory disturbance from the tailbone 
injury.

The examiner concluded that the veteran had degenerative 
joint disease of the lumbosacral spine.  Findings on x-rays 
and symptoms were more related to degenerative changes.  It 
was not likely that the veteran's degenerative joint disease 
was related to his in-service injury.

In May 2005, the veteran submitted evidence from his 
chiropractor, C.N.U., D.C.  This statement noted that the 
veteran had some damage on the lower spine "which he says is 
from the airplane crash that happened June 6, 1945."  See 
C.N.U., D.O. letter received in May 2005.  The examiner 
concluded that the plane crash had something to do with the 
pain in the veteran's lower back, as well as the pain that 
ran down the back of the veteran's legs.  In Black v. Brown, 
5 Vet. App. 177, 180 (1993), the Court stated that the Board 
may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence.  The Board 
notes that the veteran's chiropractor was clearly repeating 
what the veteran stated, and made no mention of review of the 
veteran's medical records.  Additionally, there is no 
clinical evidence of record to support the statement.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See Moray v. Brown, 5 Vet.App. 211 
(1993); Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the instant case, the Board finds 
the VA examination to be the most persuasive.  As noted 
above, the veteran's chiropractor's statement was merely a 
recitation of the history provided by the veteran.  While the 
1996 Mayo Clinic letter provides a diagnosis of degenerative 
arthritis and an old compression fracture, it does not 
provide any theories on the etiology of such a fracture.  
Therefore, the medical evidence does not show treatment or 
diagnosis of a tailbone or back problem until a number of 
years after service (approximately 50 years).  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  

Service connection may indeed be granted when a chronic 
disease or disability is not present in service, but is 
established by evidence of continuity of symptomatology after 
service.  See  38 C.F.R. §3.303(b) (2006).  In accordance 
with the recent decision of the United States Court of 
Appeals for the Federal Circuit in Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006), the Board concludes that 
the lay evidence presented by the veteran is credible and 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the veteran's 
claim fails based upon the lack of medical nexus associating 
his injuries in service to a current disability.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the veteran's 
allegation that he has had continuous pain since service, no 
medical professional has ever linked that pain to the in-
service injury or to the current disability.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claim that his current 
tailbone injury is related to service.  There is not an 
approximate balance of evidence.

Duties to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the veteran's claims, a 
letter dated in December 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim(s).  The December 2004 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  


As the Board concludes that service connection is not 
warranted, any questions as to the appropriate disability 
rating or effective date to be assigned are moot, and no 
additional VCAA notice is needed.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in February 2005.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER


Entitlement to service connection for a head injury is 
denied.

Entitlement to service connection for a tailbone injury 
(claimed as a back condition) is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


